DETAILED ACTION
This office action is in response to correspondence filed on 11/23/2020.  
The Amendment filed on 10/22/2020 has been entered.  
Claims 1, 11, 21, and 24 have been amended by Applicant.
Claims 1-25 remain pending in the application of which Claims 1, 11, 21, 24, and 25 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically by the Applicant's Attorney, Ishir Mehta (Reg. No. 75,611) on 2/10/2021.  The attorney accepted the examiner suggested amendments in the language of the independent claims 1, 11, 21, and 24 for better explaining the inventive concept and for overcoming the prior art of record, and canceling claim 25. 
          The application has been amended as follows:
Replace the claims 1, 11, 21, and 24 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions, and cancel claim 25.
1. (Currently Amended) A method of cognitive translation integrated with context sensitive derivations, the method being implemented via a cognitive translation engine that is executable by one or more processors, the method comprising: 
receiving, by the cognitive translation engine from an integrated development environment, program-integrated information relationships with respect to a message package, the program-integrated information relationships comprising the context sensitive derivations, the program-integrated information relationships comprising relationships between program-integrated information (PII) messages in the message package; and 
translating, by the cognitive translation engine, one or more program-integrated information translation requests from a source language into a target language according to the context sensitive derivations, the one or more program-integrated information translation requests being embedded with program-integrated information relationships, wherein translating comprises deriving a context of an ambiguous word based on parsed context relationships within a source text, and wherein translating further comprises selecting an analytical approach based at least in part on a topological category within the message package.


11. (Currently Amended) A computer program product for cognitive translation integrated with context sensitive derivations, the computer program product comprising a computer readable storage medium having program instructions of a cognitive translation engine embodied therewith, the program instructions executable by one or more processors to cause: 
receiving, by the cognitive translation engine from an integrated development environment, program-integrated information relationships with respect to a message package, the program-integrated information relationships comprising the context sensitive derivations, the program-integrated information relationships comprising relationships between program-integrated information (PII) messages in the message package; and 


21. (Currently Amended) A system for cognitive translation integrated with context sensitive derivations, the system comprising: 
a client side comprising a processor and a memory storing program instructions for an integrated development environment, an on-site context sensitive derivation daemon of a program being installed in the integrated development environment; and 
a server side comprising one or more processor implementing a cognitive translation engine, 
wherein the cognitive translation engine receives from an integrated development environment program-integrated information relationships with respect to a message package, the program-integrated information relationships comprising the context sensitive derivations, the program-integrated information relationships comprising relationships between program- integrated information (PII) messages in the message package, and 
wherein the cognitive translation engine translates one or more program-integrated information translation requests from a source language into a target language according to the context sensitive derivations, the one or more program-integrated information translation requests being embedded with program-integrated information relationships, wherein translating comprises deriving a context of an ambiguous word based on parsed context relationships 

24. (Currently Amended) A method of cognitive translation integrated with context sensitive derivations, the method being implemented via a cognitive translation engine that is executable by one or more processors, the method comprising: 
translating, by the cognitive translation engine, one or more program-integrated information translation requests from a source language into a target language according to context sensitive derivations, the one or more program-integrated information translation requests being embedded with program-integrated information relationships comprising the context sensitive derivations, the translating comprising: 
receiving the program-integrated information translation requests from the integrated development environment, each program-integrated information translation requests including source text in context derivation structures, the source text being constructed in the source language, 
parsing and analyzing the context derivation structures to determine a context of the source text to produced parsed context relationships, 
disambiguating word meaning and word semantics of the source text based on the parsed context relationships to produce disambiguated source language text, 
translating the disambiguated source text into the target language to produce a translated program-integrated information item, wherein translating comprises deriving a context of an ambiguous word based on parsed context relationships within a source text, and wherein translating further comprises selecting an analytical approach based at least in part on a topological category within a message package, the program-integrated information relationships comprising relationships between program-integrated information (PII) messages in the message package, and 


25 (Canceled)

Allowable Subject Matter
Claims 1-24 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 11, 21, and 24.

Most pertinent prior art:
KOHLMEIER (US 2006/0206877 A1) discloses a method of cognitive translation integrated with context sensitive derivations, the method being implemented via a cognitive translation engine that is executable by one or more processors, the method comprising: 
receiving, by the cognitive translation engine from an integrated development environment (KOHLMEIER Par 40 – “However, a particular application developer, system administrator or user may desire that only certain localization content be trusted. The developer may, for instance, not wish to trust localization content from the community at large or the development community, but only from vendors and OS manufacturers. This allows a developer or user to set the extent to which the platform 200 opens the localization tasks to different sources. This can be set even on a string-by-string basis.”), program-integrated information relationships (KOHLMEIER Par 34 – “TM matcher 210 also invokes TM data service 214. TM data service 214 accesses translation memory 234 which contains translations or other localizations of a wide variety of different things, such as common user interface (UI) elements ontology store 232 provides context information for application 202 and an associated domain”; Par 61 – “Resource manager 206 first provides TM matcher 210 with a request for localization. This is indicated by block 350 in FIG. 4. TM matcher 210 then obtains trust model information for the current context. In one embodiment, the trust model information is stored with the data itself, but might also be stored in private store 226 or in any other source that identifies any other items of context upon which trusted localization sources are to be determined given the present context.”; Par 82 – “The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship between terms. Ontologies can be generated manually by entering semantic information together with the word or term or automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format. The type of semantic encoding in ontology store 282 allows platform 200 to disambiguate the semantics for the resources to be translated, while also providing powerful search capabilities, because it allows for query disambiguation as well. Translation platform 381 determines whether disambiguation is required at block 508 in FIG. 6. If so, ontology store 232 can be accessed to obtain disambiguating semantic information, or assistance platform 380 can request the disambiguating semantic information from the author, the same way the development component 382 can do the same to the developer. This is indicated by block 510 in FIG. 6.”) with respect to a message package (KOHLMEIER Par 34 – “TM matcher 210 also invokes TM data service 214. TM data service 214 accesses translation memory 234 which contains translations or other localizations of a wide variety of different things, such as common user interface (UI) elements stored in store 236, as well as defined terms stored in term base 228, and ontology store 232 provides context information for application 202 and an associated domain.”; Par 81 – “During development, the developer may also wish to provide ontology-to-content and strings.”), the program-integrated information relationships comprising the context sensitive derivations (KOHLMEIER Par 82 – “The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship between terms. Ontologies can be generated manually by entering semantic information together with the word or term or automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format. The type of semantic encoding in ontology store 282 allows platform 200 to disambiguate the semantics for the resources to be translated, while also providing powerful search capabilities, because it allows for query disambiguation as well.”), [the program-integrated information relationships comprising relationships between program-integrated information (PII) messages in the message package]; and 
translating, by the cognitive translation engine, one or more program-integrated information translation requests (KOHLMEIER Par 2 – “English language and then introduced into China, it would be localized by translating the various English language strings and UI elements (menus, icons, etc.), software components and user assistance in the application into Chinese.”; Fig. 3 – “TM matcher obtains result from highest scoring trusted source 358”; Fig.4 – “Send request for localization to TM matcher 350”; Par 61 – “Resource manager 206 first provides TM matcher 210 with a request for localization. This is indicated by block 350 in FIG. 4. TM matcher 210 then obtains trust model information for the current context. In one embodiment, the trust model information is stored with the data itself, but might also be stored in private store 226 or in any other source that identifies any other items of context upon which trusted localization sources are to be determined given the present context.”; Par 64 – “TM matcher 210 then obtains the localized content (e.g., the translation) how close the localized content is to the target market, validation criteria or other criteria or any combination of criteria. In addition, the TM matcher can retrieve localization content from multiple sources and combine them.”; Par 65 – “Once the translation is received, TM matcher 210 applies the filters 218 and other validation to ensure that the localization content (or translation) is appropriate given the application and context and any filters or validation criteria desired by the user.”;;Par 35 – “The decision by TM matcher 210 to invoke MT system 216 can be based on user preferences, the availability of a translation, the quality of available translations and MT-provided translations, etc. Machine translation system 216, in one embodiment, is any commercially available MT system and is illustratively only utilized for translations if there were no matches with a higher confidence level from any of the other memory sources (such as TM data service 214 and the local and private data stores 224 and 226).”) from a source language into a target language (KOHLMEIER Par 32 – “TM matcher 210 is situated between various sources of translations and resource manager 206, which requests content to be matched (or translated into another language or otherwise localized). TM matcher 210 searches the available sources (and those sources which are trusted by the application 202) to find a translation which has the highest confidence score associated with it.”; Par 57 – “TM matcher 210 then requests localization of the resource from the various sources, which it has access to, and returns the localization of the requested resource. Invoking the TM matcher 210 is indicated by block 316 in FIG. 3.”) according to the context sensitive derivations (KOHLMEIER Par 34 – “TM matcher 210 also invokes TM data service 214. TM data service 214 accesses translation memory 234 which contains translations or other localizations of a wide variety of different things, such as common user interface (UI) elements stored in store 236, as well as defined terms stored in term base 228, and ontology store 232 provides context information for application 202 and an associated domain”; Par 61 – a request for localization. This is indicated by block 350 in FIG. 4. TM matcher 210 then obtains trust model information for the current context. In one embodiment, the trust model information is stored with the data itself, but might also be stored in private store 226 or in any other source that identifies any other items of context upon which trusted localization sources are to be determined given the present context.”; Par 82 – “The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship between terms. Ontologies can be generated manually by entering semantic information together with the word or term or automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format.”), the one or more program-integrated information translation requests [being embedded] with program-integrated information relationships (KOHLMEIER Par 82 – “The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship between terms. Ontologies can be generated manually by entering semantic information together with the word or term or automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format. The type of semantic encoding in ontology store 282 allows platform 200 to disambiguate the semantics for the resources to be translated, while also providing powerful search capabilities, because it allows for query disambiguation as well.”), wherein translating comprises deriving a context of an ambiguous word based on parsed context relationships within a source text (KOHLMEIER Par 82 – “In general, words are translated differently depending on context. Specifically, words or terms can be translated differently depending on application context in software localization. The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format. The type of semantic encoding in ontology store 282 allows platform 200 to disambiguate the semantics for the resources to be translated, while also providing powerful search capabilities, because it allows for query disambiguation as well. Translation platform 381 determines whether disambiguation is required at block 508 in FIG. 6. If so, ontology store 232 can be accessed to obtain disambiguating semantic information, or assistance platform 380 can request the disambiguating semantic information from the author, the same way the development component 382 can do the same to the developer. This is indicated by block 510 in FIG. 6.”), and wherein translating further comprises selecting an analytical approach (KOHLMEIER Figs 3 and 4 – “Implementing rules associated with the application and trust model by invoking TM Matcher 304” and “TM Matcher obtains trust model information for current context 352”; Par 61 – “TM matcher 210 then obtains trust model information for the current context. In one embodiment, the trust model information is stored with the data itself, but might also be stored in private store 226 or in any other source that identifies any other items of context upon which trusted localization sources are to be determined given the present context. The trust model information can include an indication of which sources are trusted, or a list of requirements which must be met for a localized item to be valid and considered.”; Par 82 – “The localization platform 200 has access to semantic data in the form of ontology data store 282 that describes the relationship between terms. Ontologies can be generated manually by entering semantic information together with the word or term or automatically by applying algorithms that are able to determine the semantic context by the proximity of a words or term to other words or terms. The data store 282 is illustratively populated by structures and application context derived from the resource format. The type of semantic encoding in ontology store 282 allows platform 200 to disambiguate the semantics for the resources to be translated, while also providing powerful search capabilities, because it allows for query disambiguation as well.”) [based at least in part on a topological category within the message package].

KOHLMEIER does not explicitly teach the [square-bracketed] limitations. KOHLMEIER teaches providing/receiving a request for translation and separately providing/receiving information relationship comprising the context sensitive derivations (e.g., Fig. 6 – “prompt user for ontology 510”).  KOHLMEIER does not explicitly teach the request is embedded with the information relationship comprising the context sensitive derivations.  KOHLMEIER does not explicitly teach the PII includes the relationships between PII messages in the message package, as recited in the independent claims.  
Therefore, claims 1, 11, 21, and 24 are deemed allowable. The dependent claims are therefore deemed allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659